Citation Nr: 1621553	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for back condition, spondylosis, degenerative disease associated with scar, back.  

2.  Entitlement to a separate compensable rating for radiculopathy, right lower extremity associated with back condition, spondylosis, degenerative disease, prior to September 16, 2009, and entitlement to an initial rating in excess of 10 thereafter.  

3.  Entitlement to a separate compensable rating for radiculopathy, left lower extremity associated with back condition, spondylosis, degenerative disease, prior to September 16, 2009, and entitlement to an initial rating in excess of 10 thereafter.  

4.  Entitlement to rating in excess of 10 percent for left carpal tunnel syndrome (CTS).  

(The issue of entitlement to an annual clothing allowance is addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from April 1976 to December 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In a December 2008 rating decision, the RO denied a rating in excess of 20 percent for the Veteran's service-connected low back disability.  The Veteran submitted a notice of disagreement (NOD) in September 2009, the RO issued a statement of the case (SOC) in January 2010, and the Veteran submitted a substantive appeal that same month.

In an April 2012 rating decision, the RO, in pertinent part, granted service connection for right and left leg radiculopathy associated with the service-connected low back disability and assigned each a 10 percent rating, effective September 16, 2009.  In that same decision, the RO awarded service connection for left carpal tunnel syndrome and assigned a 10 percent rating, effective July 22, 2010.  The Veteran did not initiate an appeal from this determination; rather, he filed a claim for an increase of the ratings assigned in January 2013.   

In a November 2013, rating decision, the RO continued all the ratings assigned.  In December 2013, the Veteran filed a NOD and the RO issued a SOC in July 2015.  That same month, the Veteran filed a substantive appeal.  

With respect to the characterization of the Veteran's claim for an increased rating for left CTS, the Board notes that the Veteran did not initiate an appeal from the April 2012 rating decision that awarded service connection.  In this regard, in his January 2013 claim, the Veteran expressly requested an increased rating, and gave no indication of disagreement with or seeking appellate review of the April 2012 rating decision.  Moreover, review of VA treatment records during the appeal period do not address the severity of the Veteran's left CTS; nor was any other evidence submitted during this period that addressed the severity of the Veteran's left CTS.  In other words, new and material evidence was not submitted within one year of the determination.  38 C.F.R. § 3.156(b).  As such, the April 2012 rating decision became final with respect to the initial rating assigned.  38 U.S.C.A. § 7105(c).  In turn, the Veteran's claim has been characterized as seeking an increased rating as opposed to a higher initial rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In contrast, with respect to the issues of radiculopathy of the right and left lower extremities, again, during the course of the appeal for the back, in the April 2012 rating decision, the RO granted service connection for radiculopathy of both extremities as associated with the service-connected back disorder.  Although the Veteran subsequently sought an increased rating for these disorders, because this initial action by the RO in effect resulted in separate ratings for symptoms that are considered part and parcel of or associated with the service-connected back disability, the Board finds that these issues have been ongoing since the Veteran's claim for an increased rating for his back disability and, thus, have been characterized as set forth on the front page of this decision.  

In his initial January 2010 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  However, in his July 2015 substantive appeal, the Veteran stated that he did not want a Board hearing and listed all of the issues on appeal, including the increased rating for his back.  As such, the Board finds that the Veteran withdrew his initial hearing request.

The Board recognizes that the Veteran has asserted that his low back disorder affects his ability to obtain and/or maintain substantially gainful employment.  The United States Court of Appeals for Veterans Claims' (Court)  has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, during the course of the Veteran's increased rating claim, a claim for TDIU was considered and denied by the RO in the April 2012 rating decision.  The Veteran did not appeal such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected back condition, spondylosis, degenerative disease associated with scar, back was manifested by pain with some limitation of motion; but without forward flexion limited to 30 degrees or less, ankylosis, incapacitating episodes of at least four weeks over the past 12 months, or associated neurological abnormalities with the exception of radiculopathy of the right and left lower extremities.  

2.  From May 15, 2008, the Veteran's right lower extremity radiculopathy associated with his low back disability has been manifested by pain and diminished sensation, but has been productive of a disability picture consistent with mild incomplete paralysis of the sciatic nerve; there is no showing of moderate incomplete paralysis.

3.  From May 15, 2008, the Veteran's left lower extremity radiculopathy associated with his low back disability has been manifested by pain and diminished sensation, but has been productive of a disability picture consistent with mild incomplete paralysis of the sciatic nerve; there is no showing of moderate incomplete paralysis.

4.  Throughout the course of the appeal, the Veteran's service-connected left carpal tunnel syndrome has been productive of a disability picture consistent with mild incomplete paralysis of the median nerve; there is no showing of moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Throughout the course of the appeal, the criteria for a disability evaluation in excess of 20 percent for the Veteran's service-connected back condition, spondylosis, degenerative disease associated with scar, back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).  

2.  From May 15, 2008, the criteria for an initial separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2015).

3.  From May 15, 2008, the criteria for an initial separate 10 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2015).

4.  Throughout the course of the appeal, the criteria for entitlement to a rating in excess of 10 percent for the Veteran's left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to the claim for an increased rating for his low back disability and associated neurological abnormalities, the Veteran was sent a letter in September 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate his increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

With respect to the claim for an increased rating for left CTS, the November 2013 rating decision shows that the Veteran was sent VCAA notice dated in July 2013.  Unfortunately, a copy of this notice does not appear to be in the Veteran's electronic record.  However, the Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, there is no evidence that this notice was not sent to the Veteran as indicated in the November 2013 rating decision.  As such, the presumption of regularity has not been rebutted.  

Moreover, in statements of record, the Veteran has shown that he is aware of what information and evidence is necessary to substantiate his claim for an increased rating.  Moreover, the Veteran is also represented by a National Veterans Service Organization that is also aware of such requirements.  Further, in October 2010, the Veteran received notice of the information necessary to establish a disability rating when he filed his initial service connection claim for left CTS.  Thus, as the Veteran had actual knowledge of the notice elements, he is not prejudiced by the Board in proceeding with the issuance of a final decision with respect to this matter.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's private and VA treatment records, Social Security Administration (SSA) records and VA examination reports.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in October 2008, January 2010, April 2011 and November 2013 to evaluate the severity of his service-connected disabilities on appeal.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent November 2013 evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  As such, the Board has considered the medical evidence within one year prior to the date of the Veteran's increased rating claims.  

Back Condition, Spondylosis, Degenerative Disease Associated with Scar, Back

The Veteran is seeking a rating in excess of 20 percent for his service-connected back disorder.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran filed his claim for an increased rating in July 2008.  VA treatment records the year prior show complaints of chronic low back pain.  In July 2007, the Veteran underwent a nerve conduction study, which showed axonal sensory neuropathy.  A subsequent clinical record indicated that this was most likely due to HIV, HIV meds, alcohol use and diabetes mellitus.  However, a neurology consult dated May 15, 2008 showed that the Veteran presented with chronic low back pain radiating down both legs.  On examination, although motor strength was 5/5, light touch and pin sensation was reduced in feet and lower legs bilaterally.  Vibratory sensation was reduced in toes.  The assessment was chronic low back pain with lumbar radiculopathy.  

Subsequently, a June 2008 MRI showed degenerative disc disease L3-4 with broad based disc bulge subligamentous disc protrusion and facet arthropathy resulting in
moderate central and bilateral recess stenosis; and L4-5 with degenerative disc disease and mild central and bilateral recess stenosis with no evidence of frank disc herniation or severe central or recess stenosis.  Clinical findings showed that motor strength was 5/5, but light touch and pin sensation were reduced distal to the knees.  Straight leg raising was positive on right at 30 and 45 degrees.  The assessment was low back pain with lumbar radiculopathy and peripheral neuropathy secondary to diabetes and/or HIV.  Follow up clinical records continued to show complaints of low back pain radiating in the lower extremities.  

The Veteran was afforded a VA examination in October 2008.  The Veteran's clinical records were reviewed.  The Veteran reported increasing low back pain and radiculopathy.  The pain was not incapacitating and he could function and perform his daily activities.  It was noted that the Veteran claimed unemployability due to his back and HIV status.  On physical examination, there was no tenderness to percussion, postural abnormality or fixed deformities.  Musculature was symmetrical and there was no spasm.  Range of motion was 60 degrees flexion, 15 degrees extension, 20 degrees right and left lateral flexion, and 30 degrees right and left rotation.  The Veteran reported pain with forward flexion of back, extension and right and left rotation.  He had bilateral lower extremity numbness and had a
diagnosis of peripheral neuropathy and diabetes mellitus.  There was no foot drop present.  No weakness, fatigability, decreased endurance, incoordination or flare ups were claimed.  He did have pain with repetitive motion.  With respect to DeLuca, the examiner found that it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what had already been described.  

Subsequent private treatment records showed that the Veteran was involved in a motor vehicle accident in July 2009 and injured his lower back.  An initial July 2009 record showed that there was tenderness over the paralumbar musculature with tightness as well as pain on anterior flexion to 45 degrees, extension to 15 degrees and lateral flexion to 20 degrees bilaterally using an inclinometer.  The following month, range of motion in forward flexion was 30 degrees, extension 10 degrees, left lateral flexion, 20 degrees and right lateral flexion 15 degrees using an inclinometer.  In September 2009, range of motion in forward flexion was 50 degrees, extension 15 degrees, left lateral flexion 15 degrees, and right lateral flexion 30 degrees using an inclinometer.  However, an October 2009 record showed that that flexion was to 15 degrees, extension to zero degrees and right and left lateral flexion to 5 degrees.  

An August 2010 MRI at the VA showed similar multilevel degenerative disc disease and facet arthrosis since the prior June 2008 MRI, which was most pronounced at L3-L4 and L4-L5 with varying degrees of mild to moderate neural
foraminal encroachment and central canal compromise.

The Veteran was afforded another VA examination in November 2010.  The medical records were reviewed.  The Veteran reported progressively worse pain.  Percocet was not sufficient and he suffered from constipation.  The Veteran reported urinary incontinence as well as occasional, mild fecal leakage.  The Veteran also reported erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls and unsteadiness.  The examiner indicated that the etiology of these symptoms were not unrelated to claimed disability, but provided no further explanation or rationale.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, spasm, and pain.  The severity of the pain was severe and lasted for hours on a daily basis.  There was also a radiating pain to his right leg and foot that was described as a sharp shooting pain.  The Veteran also described 9 incapacitating episodes during the past 12 month period where he could not support body weight.  He used a cane and a brace and was unable to walk more than a few yards.  

On physical examination, the pelvis tilted right and it was noted that the Veteran favored left leg for support.  Scoliosis was present, but there was no ankylosis.  There was spasm on the left, guarding, pain with motion, tenderness and weakness, but no atrophy.  However, the muscle spasm, localized tenderness or guarding were not severe enough to result in abnormal gait or spinal contour.  Range of motion was 80 degrees flexion, 30 degrees extension, 20 degrees right and left lateral flexion and 20 degrees right and left lateral rotation.  There was objective evidence of pain on active range of motion and following repetitive motion, but there were no additional limitations following repetitions.  Reflex examination was normal.  On sensory examination, vibration, pain or pinprick and light touch were decreased in the right lower extremity.  However, sensory examination of the left lower extremity was normal with the exception of dysesthesias on the right side of the extremity.  The examiner found that incapacitating episodes were not due to intervertebral disc syndrome.  

The examiner observed that the effect on the Veteran's occupation was increased  tardiness and absenteeism.  The effect on his occupational activities was decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength and lower extremity pain.  The back condition interrupted his activities of daily living.      

The Veteran was afforded another VA examination in April 2011.  The claims file was reviewed.  The Veteran reported lower back pain radiating down to the right S1 distribution.  He complained of permanent numbness in the right S1 area.  The was no motor loss or bladder/bowel issues.  In the past year or so, low back pain had started radiating to the S1 distribution on the left foot also.  There were no areas of permanent numbness or motor loss in the left foot.  At this examination, the Veteran denied any urinary incontinence, fecal incontinence or erectile dysfunction.  He also denied numbness, paresthesias, left or foot weakness, falls, and unsteadiness.  His primary symptom was pain. 

On physical examination, gait was normal and there were no abnormal spinal contours or ankylosis.   On examination, there was no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  Range of motion was 90 degrees flexion, 30 degrees extension, 30 degrees right and left lateral flexion and 15 degrees right and left lateral rotation.  There was no objective evidence of pain on active range of motion or following repetitive motion.  There were no additional limitations following repetitions.  

The Veteran was also afforded a peripheral nerves examination in April 2011.  The claims file was reviewed.  Reflex examination was normal except for ankle jerk was 1+ bilaterally.  Sensory examination of both lower extremities was also normal.  Motor strength was 5/5.  There was no muscle atrophy and tone was normal.  The examiner found that there was no gait abnormality, imbalance or tremor, evidence of fasciculations, and the function of any joint was not affected by the nerve disorder.  The examiner noted that the Veteran retired in 1984 due to physical problems.  The assessment was lumbar spondylosis with bilateral S1 radiculopathy without motor loss.  The same effects on occupation and activities were observed.  Low back pain interfered with recreation and chores.     

Most recently, the Veteran was afforded another VA examination in November 2013.  VA clinical records were reviewed.  The examiner noted that the Veteran had a diagnosis of lumbar spondylosis with right sciatica.  The Veteran reported severe cramping in his leg and feet.  The pain was worse and required constant use of a brace since the last evaluation.  He had been rejected for neurosurgery with the statement that he would most likely "be in a wheelchair."  His back pain was a chronic problem without flare-ups.  The Veteran's current treatment consisted of aqua therapy TENS, and Percocet.  The pain traveled from his back into his right leg.  Again the Veteran denied any flare-ups.  

On range of motion testing, flexion was to 70 degrees with objective evidence of painful motion at 50 degrees.  Extension was to 30 degrees with no objective evidence of painful motion, right and left lateral flexion was to 25 degrees with no objective evidence of painful motion, and right and left lateral rotation was to 20 degrees with no objective evidence of painful motion.  There were no changes following repetitive use testing.  The examiner observed that the Veteran had less movement than normal and pain on movement.  There was localized tenderness, but no muscle spasms.  Muscle strength was 5/5 and there was no muscle atrophy.  Reflexes of the knees were hypoactive and reflexes of the ankles were absent.  Sensory examination was normal and straight leg raising test was negative.  

The examiner found that the Veteran had signs or symptoms of radiculopathy which was described as moderate constant pain in the right lower extremity.  The examiner indicated the severity of the Veteran's radiculopathy on the right was mild and was not affected on the left.  The examiner also found that the Veteran did not have any other neurologic abnormalities or findings associated with the low back.  The examiner also observed that the Veteran had incapacitating episodes totally at least 2 weeks, but less than 4 weeks over the last 12 months.  The Veteran regularly used a brace and occasionally used a cane.  The examiner noted that there were no other pertinent physical findings or complications.  The examiner also observed that the Veteran's back condition impacted his ability to work.  The Veteran reported that he had not worked since 1983 due to his lower back and had been on SSA since 1990.  

Based on the evidence of record, the Board finds that, when applying the General Rating Formula to the Veteran's low back disability, the evidence does not warrant a rating in excess of 20 percent at any point during the course of the appeal.  Although there were two instances in 2009 where the Veteran's flexion was limited to 30 degrees or less, both of these incident were documented following injury in a motor vehicle accident.  Significantly, subsequent clinical records and all of the VA examinations showed that the Veteran's flexion was more than 30 degrees even considering pain.  Importantly, the most recent VA examination showed that flexion was to 70 degrees with pain elicited at 50 degrees.  As such, the Board finds that the two documented instances where the Veteran's flexion was more restricted were not indicative of the Veteran's overall functional impairment during the course of the appeal and are outweighed by the remaining medical evidence.  In sum, the majority of the medical evidence shows that the Veteran's forward flexion has consistently been more than 30 degrees throughout the course of the appeal and, thus, a 40 percent rating is not warranted.  Moreover, there have been no objective findings of favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  At the most recent VA examination, pain was elicited at 50 degrees flexion; however this limitation still does not meet the criteria for a higher rating.  Moreover, no additional restrictions were found following repetitive use.  Significantly, at the most recent examination, the Veteran expressly denied flare-ups indicating that his current symptoms were constant.  As such, the examination is an accurate reflection of his limitations.  Further, prior VA examinations also do not reflect additional limitations to warrant a higher rating.  

Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for intervertebral disc syndrome.  There has been no evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  In this regard, the most recent VA examination clearly documented that the Veteran's incapacitating episodes had not totaled at least four weeks.  Although the Veteran had reported 9 incapacitating episodes at the November 2010 VA examination, the duration of these episodes was not reported and the VA examiner indicated that these episodes were not due to intervertebral disc syndrome.  Moreover, the remaining VA examinations and VA treatment records are silent with respect to any findings of physician prescribed bedrest during this period.    

Additionally, with the exception of radiculopathy of the right and left lower extremities, which is addressed below, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability during this period.  Although the Veteran reported urinary incontinence, fecal leakage and erectile dysfunction at the November 2010 examination and the examiner indicated that these disorders were not unrelated to his service-connected low back, the examiner offered no further explanation or rationale.  Significantly, the Veteran denied these symptoms at the April 2011 VA examination.  Moreover, the November 2013 VA examiner clearly found that the Veteran did not have any other associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable prior to January 25, 2011, 2011.  Therefore, assigning staged ratings for such disability during this period is not warranted.  

In conclusion, after reviewing the overall record, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted.  As a preponderance of the evidence is against a rating in excess of 20 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Radiculopathy of the Right and Left Lower Extremities

The Veteran's right and left lower extremity radiculopathy have been rated 10 percent disabling each by analogy for neuralgia under Diagnostic Code 8720.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

Initially, based on a thorough review of the evidence and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that initial 10 percent ratings are warranted for the Veteran's service-connected right and left radiculopathy of the lower extremities, effective May 15, 2008, which is the date that it was noted that the Veteran had diminished sensation in both lower extremities.  Moreover, subsequent treatment records continued to show radicular symptoms in both extremities.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms have been consistent with mild incomplete paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 since that date.  However, clinical records the year prior to the Veteran's July 2008 increased rating claim do not show any objective findings of lumbar radiculopathy.  In sum, given the consistency of the Veteran's symptoms, the Board finds that initial 10 percent ratings should be assigned May 15, 2008.  

Nevertheless, the Board finds that initial separate ratings in excess of 10 percent for the Veteran's right and left lower extremities radiculopathy are not warranted.    
The medical evidence of record reflects that the Veteran has right and left leg radiculopathy resulted in disability comparable to no more than mild incomplete paralysis of the right and left sciatic nerve.  In so finding, the Board observes that the most recent VA examiner expressly characterized the Veteran's right lower extremity radiculopathy as no more than mild and indicated that it was not affected on the left.  In addition, there have been no objective findings of loss of muscle mass, atrophy, reduced strength or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examination during this period, the Board finds that initial separate ratings in excess of 10 percent are not warranted.  

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that his lower extremity radiculopathy has been more severe than the assigned disability ratings reflect.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, initial 10 percent ratings have been assigned from May 15, 2008.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right and left lower extremity radiculopathy; however, the Board finds that his symptomatology has been consistent throughout the course of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.  

Based on the evidence of record, the Board finds no basis upon which to award disability ratings in excess of 10 percent for right and left lower extremity radiculopathy.  In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the assignment of higher ratings.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Left Carpal Tunnel Syndrome

The Veteran is also seeking a rating in excess of 10 percent for left carpal tunnel syndrome.  The RO has rated this disability by analogy under Diagnostic Code 8515, for incomplete paralysis of the median nerve.  The Veteran's left hand is considered the minor extremity.  Under this code, incomplete paralysis of the median nerve of the minor hand warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 40 percent rating when severe.  Complete paralysis of the median nerve of the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Again, the Veteran filed his claim for an increased rating in January 2013.  He was afforded a VA examination in November 2013.  The Veteran reported that his fingers cramp up and he is unable to move them for a couple of minutes.  In addition, he was unable to open a glass jar.  On physical examination, the Veteran had normal strength and no muscle atrophy.  Reflexes were normal.  Sensory examination was normal.  Phalen's sign was negative and Tinel's sign was positive.  The median nerve of the left extremity was normal.  A contemporaneous EMG of the left upper extremity was also normal.  The Veteran reported that he used wrist braces.  The examiner concluded that EMG was negative for bilateral CTS.  

Therefore, given that the Veteran's strength, sensation and motor function of the upper left extremity were all normal on objective examination at the November 2013 VA nerve examination, the Board finds that a higher rating is not warranted as the Veteran's disability picture does not more nearly approximate moderate paralysis of the median nerve.  Importantly, no further functional limitation were noted on examination and the Veteran's EMG was normal.  Thus, the Veteran's subjective symptoms are adequately contemplated by the currently assigned 10 percent disability ratings.  

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, the Board finds that the preponderance of the evidence is against a finding for entitlement a rating in excess of 10 percent for the Veteran's left carpal tunnel syndrome.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with right and left lower extremity radiculopathy and left CTS with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In this regard, the Veteran's current 20 percent for the low back disability contemplates the functional limitations caused by such disability.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back  provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, as noted above, the Veteran's radiculopathy of the right and left lower extremities as well as left CTS has been characterized as wholly sensory and no further symptoms have been identified by the Veteran.  As such, his current symptoms are also adequately contemplated in the current ratings for such neurological impairments.  

The Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back, right knee and left knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  



ORDER

A rating in excess of 20 percent for back condition, spondylosis, degenerative disease associated with scar, back is denied. 

An initial separate rating of 10 percent, but no higher, as of May 15, 2008, for radiculopathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial separate rating of 10 percent, but no higher, as of May 15, 2008, for radiculopathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for left carpal tunnel syndrome is denied.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


